Title: General Orders, 7 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s-Tavern [N.Y.] Monday June 7th 1779.
          Parole Syracuse—C. Signs Scipio Cyrus.
        
        The Army is to encamp ’till further orders in the following manner as nearly as the situation of ground will permit.
        The Virginia division near the road leading from June’s to the Forest of Deane—The Maryland division near the road leading from Earl’s and the Pennsylvania division near the road leading from the Widow Van-Ambra’s, both, to the same place—Each division will furnish such pickets & patroles on the avenues leading from the enemy as will be necessary for its own security.
        A careful inspection to be immediately made into the state of the men’s Arms and Ammunition.
        The troops to have two days provision constantly in advance, if salt meat is to be had—if not, they will only have two days bread in advance and as much beef as will keep.
        The officers in general will inform themselves as exactly as possible of the roads and by-paths leading from their respective encampments towards the enemy, the Forest of Deane and West-Point.
        The General was sorry to see thro’out the march a much greater proportion of men with the baggage than could possibly be necessary and that a number of them were without arms, having probably

deposited them in the Waggons; the former tends to lessen the operating strength of the Army in a degree which every thinking officer must wish to avoid, and the latter occasions such a destruction of Arms as must add greatly to the difficulty of supplying the troops: It was too observant also that the heavy baggage of the Army has been very little, if anything diminished, and that the pernicious practice of suffering the women to incumber the Waggons still continues notwithstanding every former prohibition. The General recommends these matters to the particular attention of the officers commanding brigades and that they will take the most vigorous and effectual measures to prevent the like abuses hereafter.
        Two Cannon fired from Baron De Kalb’s encampment will be the signal of Alarm, upon which the troops will get under arms as expeditiously and as light as possible—The Quarter Master General will furnish guides to attend the several divisions.
      